DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 112(a)&(b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claim is indefinite and nonenabling because it is unclear if the claim is for a set or two individual designs. Parts A and B are never shown interlocked together or in the same drawing view.  If the claim is intended to be a set of two separate elements being claimed together, there needs to better explanation in the specification and the title should be amended to include the term “set” to indicate they are being claimed together otherwise the two designs should be described as separate embodiments. It should be noted, if they are two separate embodiments, the designs are patentably distinct and would require a restriction to elect one of the patentably distinct designs. 


    PNG
    media_image1.png
    470
    985
    media_image1.png
    Greyscale



If the applicant is claiming a set, the title should be amended for a better description and understanding. An acceptable title would be:        --“Set of Mop and attachment”--



Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD E YENCHESKY whose telephone number is (571)272-6580. The examiner can normally be reached Mon-Fri 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on 571-272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REY /Examiner, Art Unit 2911


/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911